DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:

A ring assembly comprising: a body, shaped to fit incompletely around a tree trunk, the body defining a plurality of apertures; a power connector jack accessible through a first aperture among the plurality of apertures and configured to mate with a power connector plug, the power connector plug connectable to a source of direct current electrical power; a lighting connector jack accessible through a second aperture among the plurality of apertures and configured for providing the electrical power received at the power connector jack to a strand of parallel-connected lamp elements, the strand connected to a lighting connector plug configured to mate with the lighting connector jack to receive the electrical power; and an electricity conductor installed within the body to connect the power connector jack to the lighting connector jack.

A tree lighting system comprising: a source of direct current electrical power; a power connector plug connectable to the source of direct current electrical power; a strand of parallel-connected lamp elements, the strand connected to a lighting connector plug; a body, shaped to fit incompletely around a tree trunk, the body defining a plurality of apertures; a power connector jack accessible through a first aperture among the plurality of apertures and configured to mate with the power connector plug to receive the electrical power; a lighting connector jack accessible through a second aperture among the plurality of apertures and configured for providing the electrical power received at the power connector jack to the lighting connector; and an electricity conductor installed within the body to connect the power connector jack to the lighting connector jack. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875